



Exhibit 10.3
Restricted Stock Unit Grant Agreement
logojcpa18.gif [logojcpa18.gif]
Name
[Participant Name]
Employee ID
[Employee ID]
Date of Grant
[Grant Date]
Number of Restricted Stock Units Granted
[Shares Granted]

--------------------------------------------------------------------------------



1.
Restricted Stock Unit Grant. You have been granted the number of Restricted
Stock Units listed above in recognition of your expected future contributions to
the success of J. C. Penney Company, Inc. (“Company”). Each Restricted Stock
Unit shall at all times be deemed to have a value equal to the then-current fair
market value of one share of J. C. Penney Company, Inc. Common Stock of 50¢ par
value (“Common Stock”). This grant is subject to all the terms, rules, and
conditions of the J. C. Penney Company, Inc. 2018 Long-Term Incentive Plan
(“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human
Resources and Compensation Committee (“Committee”) of the Company’s Board of
Directors (“Board”). For purposes of this Restricted Stock Unit Grant Agreement
(“Agreement”), “Employer” means the entity (the Company or the Subsidiary) that
employs you on the applicable date. Capitalized terms not otherwise defined
herein shall have the respective meanings assigned to them in the Plan and the
Resolutions. You have 90 days from the date this Agreement is made available to
you, either physically or electronically, to accept the terms of this Agreement.
If you do not accept the terms of this Agreement in the applicable 90-day
period, you will forfeit the Restricted Stock Units that are the subject of this
Agreement.



2.
Vesting of Your Restricted Stock Units. The Restricted Stock Units shall vest
and the restrictions on your Restricted Stock Unit shall lapse on [VESTING DATE]
(“Vest Date”), provided you remain continuously employed by the Company or a
Subsidiary through the Vest Date (unless your Employment terminates due to your
Retirement, Disability, death, job restructuring, reduction in force, mutual
consent, or unit closing); otherwise the Restricted Stock Units granted will be
forfeited.



Vested Restricted Stock Units shall be settled in shares of Common Stock on or
as soon as practicable following, and effective as of, the earlier of (i) your
termination of Employment as a result of your Retirement, Disability, death, or
job restructuring, reduction in force, mutual consent, unit closing, or (ii) the
Vest Date provided above. Notwithstanding the foregoing, if (i) you are a
specified employee as defined under Section 409A of the Code, (ii) your award is
subject to Section 409A of the Code, and (iii) your Employment is terminated as
a result of your Retirement, your vested Restricted Stock Units shall be paid in
shares of Common Stock as soon as practicable following the earlier of (x) the
first business day after the date that is six months following your termination
of service due to Retirement (y) the date of your death, or (z) the Vest Date
provided above. You shall not be allowed to defer the payment of your shares of
Common Stock to a later date. For purposes of this Agreement, “as soon as
practicable” means within 90 days.


3.
Dividend Equivalents. You shall not have any rights as a stockholder until your
Restricted Stock Units vest and you are issued shares of Common Stock in
settlement of the vested Restricted Stock Units. If the Company declares a
dividend, you will accrue dividend equivalents on the unvested Restricted Stock
Units in the amount of any quarterly dividend declared on the Common Stock.
Dividend equivalents shall continue to accrue until your Restricted Stock Units
vest and you receive actual shares of Common Stock in settlement of the vested
Restricted Stock Units. The dividend equivalents shall be credited as additional
Restricted Stock Units in your account to be paid in shares of Common Stock on
the Vest Date along with the Restricted Stock Units to which they relate. The
number of additional Restricted Stock Units to be credited to your account shall
be determined by dividing the aggregate dividend payable with respect to the
number of Restricted Stock Units in your account by the closing price of the
Common Stock on the New York Stock Exchange on the dividend payment date. The
additional Restricted Stock Units credited to your account are subject to all of
the terms and conditions of this Restricted Stock Unit award and the Plan and
you shall forfeit any dividend equivalent Restricted Stock Units in the event
that you forfeit the Restricted Stock Units to which they relate.








--------------------------------------------------------------------------------





4.
Employment Termination. If your Employment terminates due to Retirement,
Disability, death, job restructuring, reduction in force, mutual consent, or
unit closing prior to the Vest Date, you shall be entitled to a prorated number
of Restricted Stock Units. The pro-rata number of Restricted Stock Units that
will vest will be determined by multiplying the “Number of Restricted Stock
Units Granted” from above by a fraction, the numerator of which is the number of
months from the date of grant to the effective date of your termination of
service, inclusive, and the denominator of which is [VESTING MONTHS]. The number
of restricted stock units that have already vested according to the terms
herein, if any, will be subtracted from the prorated amount and the remaining
prorated restricted stock units to which you are entitled will be distributed as
provided in Section 2 above. Any Restricted Stock Units for which vesting is not
accelerated shall be cancelled on such Employment termination.



Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without cause (or summary dismissal) under, and as defined in that termination
agreement, then the number of Restricted Stock Units that will vest will be
determined according to the terms of the underlying termination agreement
subject to (a) the execution and delivery of a release in such form as may be
required by the Company and (b) the expiration of the applicable revocation
period for such release. Any Restricted Stock Units that vest under a
termination agreement will be distributed as provided in Section 2 of this
Agreement.


If your employment terminates for any reason other than those specified above,
any unvested Restricted Stock Units shall be cancelled on the effective date of
termination.


5.
Covenants and Representations. By accepting this award, you hereby acknowledge
that your duties to the Company or Employer require access to and creation of
the Company’s confidential or proprietary information and trade secrets
(collectively, the “Proprietary Information”). The Proprietary Information has
been and will continue to be developed by the Company and its Subsidiaries and
affiliates at substantial cost and constitutes valuable and unique property of
the Company. You further acknowledge that due to the nature of your position,
you will have access to Proprietary Information affecting plans and operations
in every location in which the Company (and its Subsidiaries and affiliates)
does business or plans to do business throughout the world, and your decisions
and recommendations on behalf of the Company (or its Subsidiaries and
affiliates) may affect its operations throughout the world. Accordingly, by
accepting this award you acknowledge that the foregoing makes it reasonably
necessary for the protection of the Company’s business interests that you agree
to the following covenants in connection with (i) your involuntary separation
from service, as defined under United States Treasury Regulation §1.409A-1(n),
other than for Cause, or (ii) your voluntary separation from service:



(a)
Confidentiality. You hereby covenant and agree that you shall not, without the
prior written consent of the Company, during your employment with the Company or
its Subsidiaries at any time thereafter disclose to any person not employed by
the Company, or use in connection with engaging in competition with the Company,
any Proprietary Information of the Company.



i.
It is expressly understood and agreed that the Company’s Proprietary Information
is all nonpublic information relating to the Company’s business, including but
not limited to information, plans and strategies regarding suppliers, pricing,
marketing, customers, hiring and terminations, employee performance and
evaluations, internal reviews and investigations, short term and long range
plans, acquisitions and divestitures, advertising, information systems, sales
objectives and performance, as well as any other nonpublic information, the
nondisclosure of which may provide a competitive or economic advantage to the
Company. Proprietary Information shall not be deemed to have become public for
purposes of this Agreement where it has been disclosed or made public by or
through anyone acting in violation of a contractual, ethical, or legal
responsibility to maintain its confidentiality.



ii.
In the event you receive a subpoena, court order, or other summons that may
require you to disclose Proprietary Information, on pain of civil or criminal
penalty, you will promptly give notice to the Company of the subpoena or summons
and provide the Company an opportunity to appear at the Company’s expense and
challenge the disclosure of its Proprietary Information, and you shall provide
reasonable cooperation to the Company for purposes of affording the Company the
opportunity to prevent the disclosure of the Company’s Proprietary Information.



iii. Nothing in this Agreement shall restrict you from, directly or indirectly,
initiating communications with or responding to any inquiry from, or providing
testimony before, the United States Securities and Exchange





--------------------------------------------------------------------------------





Commission (“SEC”), Financial Industries Regulatory Authority (“FINRA”), or any
other self-regulatory organization or state or federal regulatory authority.


(b)
Nonsolicitation of Employees. You hereby covenant and agree that during your
employment with the Company or its Subsidiaries and, in the event you, as noted
above, (i) have a voluntary separation from service, or (ii) have an involuntary
separation from service other than for Cause, that for a period equal to (x) 18
months, if you are an Executive Vice President on the date of your separation
from service, or (y) 12 months, if you are a Senior Vice President, thereafter,
you shall not, without the prior written consent of the Company, on your own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any of the employees of the Company (or any of its
Subsidiaries or affiliates) to give up his or her employment with the Company
(or any of its Subsidiaries or affiliates), and you shall not directly or
indirectly solicit or hire employees of the Company (or any of its Subsidiaries
or affiliates) for employment with any other employer, without regard to whether
that employer is a Competing Business, as defined below.



(c)
Noninterference with Business Relations. You hereby covenant and agree that
during your employment with the Company and, in the event you, as noted above,
(i) have a voluntary separation from service, or (ii) have an involuntary
separation from service other than for Cause, that for a period equal to (x) 18
months, if you are an Executive Vice President on the date of your separation
from service, or (y) 12 months, if you are a Senior Vice President, thereafter,
you shall not, without the prior written consent of the Company, on your own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any person, firm or company to cease doing business
with, reduce its business with, or decline to commence a business relationship
with, the Company (or any of its Subsidiaries or affiliates).



(d)
Noncompetition.



i.
You hereby covenant and agree that during your employment with the Company or
its Subsidiaries and, in the event you, as noted above, (i) have a voluntary
separation from service, or (ii) have an involuntary separation from service
other than for Cause, that for a period equal to (x) 18 months, if you are an
Executive Vice President on the date of your separation from service, or (y) 12
months, if you are a Senior Vice President, (the “Severance Period”) thereafter,
you will not, except as otherwise provided for below, undertake any work for a
Competing Business, as defined in subsection 5(d)ii.



ii.
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:



A.
Kohl’s Corporation, Macy’s, Inc., Target Corporation, The TJX Companies, Inc.,
Ross Stores, Inc., Walmart Inc., Amazon.com, Inc., and any of their respective
subsidiaries or affiliates, o



B.
any business (1) that, at any time during the Severance Period, competes
directly with the Company through sales of merchandise or services in the United
States or another country or commonwealth in which the Company, including its
divisions, affiliates and licensees, operates, and (2) where you perform
services, whether paid or unpaid, in any capacity, including as an officer,
director, owner, consultant, employee, agent, or representative, where such
services involve the performance of (x) substantially similar duties or
oversight responsibilities as those you performed at any time during the
12-month period preceding your termination from the Company or a Subsidiary for
any reason, or (y) greater duties or responsibilities that include such
substantially similar duties or oversight responsibilities as those referred to
in (x); or



C.
any business that provides buying office or sourcing services to any business of
the types referred to in this subsection 5(d).



iii.
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States, Puerto
Rico or Hong Kong. You acknowledge that the Company is a national retailer with
operations throughout the United States and Puerto Rico and that the duties and
responsibilities that you perform, or will perform, for the Company directly
impact the Company’s ability to compete with a Competing Business in a
nationwide marketplace. You further acknowledge that you have, or will have,
access to sensitive and confidential information of the Company that relates to
the Company’s ability to compete in a nationwide marketplace.






--------------------------------------------------------------------------------







(e)
Non-Disparagement. You covenant that you will not make any statement or
representation, oral or written, that could adversely affect the reputation,
image, goodwill or commercial interests of the Company. This provision will be
construed as broadly as state or federal law permits, but no more broadly than
permitted by state or federal law. This provision is not intended to and does
not prohibit you from participating in a governmental investigation concerning
the Company, or providing truthful testimony in any lawsuit, arbitration,
mediation, negotiation or other matter. You agree not to incur any expenses,
obligations or liabilities on behalf of the Company.



(f)
Enforcement and Injunctive Relief. In addition to any other remedies to which
the Company is entitled, on the Company’s becoming aware that you have breached,
or potentially have breached, any of the Covenants and Representations set forth
in this Agreement, above, the Company shall have a right to seek recoupment of
the portion of any award under the Plan, or any plan or program that is a
successor to the Plan, that (i) vested within the 12 months prior to the date of
your voluntary separation from service or your involuntary separation from
service other than for cause, each under and as defined in your termination
agreement, and (ii) includes and is subject to these Covenants and
Representations, including any proceeds or value received from the settlement or
sale of that portion of any such awards. Further, if you shall breach any of the
covenants contained herein, the Company may recover from you all such damages as
it may be entitled to under the terms of this Agreement, any other agreement
between the Company and you, at law, or in equity. In addition, you acknowledge
that any such breach of the Covenants and Representations in the Agreement is
likely to result in immediate and irreparable harm to the Company for which
money damages are likely to be inadequate. Accordingly, you consent to
injunctive and other appropriate equitable relief without the necessity of bond
in excess of USD 500 upon the institution of proceedings therefore by the
Company in order to protect the Company’s rights hereunder.



6.
Recoupment. As provided in Section 12.19 of the Plan, this Award is subject to
any compensation recoupment policy adopted by the Board or the Committee prior
to or after the effective date of the Plan, and as such policy may be amended
from time to time after its adoption.



7.
Responsibility for Taxes.



(a)
Liability for Tax-Related Items. You acknowledge that regardless of any action
the Company or Employer takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer. You further acknowledge that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of any shares of Common Stock
acquired as a result of such settlement and/or the receipt of any dividends
after settlement; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate the your liability for Tax-Related Items or achieve any
particular tax result. Furthermore, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



(b)
Tax-Related Items Withholding Procedures. You authorize the use of the
withholding procedures set forth below in this subsection 7(b) to satisfy all
Tax-Related Items obligations of the Company and/or the Employer that may arise
upon the vesting of the Restricted Stock Units or any other taxable or tax
withholding event. The Company shall not be required to issue or deliver the
shares of Common Stock if you fail to comply with your obligations in connection
with the Tax-Related Items. Further, the Company may withhold or account for
Tax-Related Items by considering minimum statutory withholding or such other
rate that will not cause adverse accounting consequences.



The Company shall be entitled to withhold, or require you to remit all
Tax-Related Items by, without limitation: (i) withholding from shares of Common
Stock that would otherwise be delivered to you a number of shares of Common
Stock sufficient to satisfy all or a portion of the withholding obligation, (ii)
having you tender owned and unencumbered shares of Common Stock having a Fair
Market Value on the date of tender equal to or less than the remaining required
withholding, (iii) having the Company or the Employer, as applicable, withhold





--------------------------------------------------------------------------------





from any cash compensation payable to you, or (iv) requiring you to repay the
Company or the Employer, in cash or in shares of Common Stock, for taxes paid on
your behalf.
Notwithstanding the foregoing, if you are subject to Section 16 of the Exchange
Act pursuant to Rule 16a-2 promulgated thereunder, the Company will withhold
from shares of Common Stock upon the relevant tax withholding event, unless the
use of such withholding method is prevented by applicable law or has materially
adverse accounting or tax consequences, in which case, the withholding
obligation may be satisfied by one or a combination of methods (ii) - (iv)
above.
If the obligation for Tax-Related Items is satisfied by withholding from shares
of Common Stock, for tax purposes, you are deemed to have been issued the full
number of shares of Stock subject to the vested Restricted Stock Units,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the applicable Tax-Related Items.
8.
Nature of Grant. In accepting the Restricted Stock Units, you acknowledge that:



(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
the grant of the Restricted Stock Units is exceptional, discretionary, voluntary
and occasional and does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted in the past;



(c)
all decisions with respect to future Restricted Stock Unit grants, if any, will
be at the sole discretion of the Company;



(d)
you are voluntarily participating in the Plan;



(e)
the Restricted Stock Units and any shares of Stock that may be received in
settlement of the Restricted Stock Units, and the income and value of same, (i)
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment contract, if any, (ii) are not intended to
replace any pension rights or compensation, and (iii) are not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;



(f)
the Restricted Stock Unit grant will not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary, nor does it amend
any legal relationship or legal entitlement between you and the Employer;



(g)
this Agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of your further
employment for the vesting period, for any period, or at all, and will not
interfere with your right or the right of the Employer to terminate your
employment relationship at any time;



(h)
unless otherwise determined by the Company in its sole discretion, for purposes
of this Agreement, a termination of Employment shall be effective from the date
on which active employment ends and shall not be extended by any statutory or
common law notice of termination period;



(i)
unless otherwise agreed with the Company, the Restricted Stock Units and the
shares of Common Stock underlying the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service you may provide as a director of a Subsidiary;



(j)
the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;



(k)
neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Restricted Stock






--------------------------------------------------------------------------------





Units or of any amounts due to you pursuant to the settlement of the Restricted
Stock Units or the sale of any shares of Common Stock you may acquire upon such
settlement;


(l)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units or the recoupment of any shares of Stock acquired
pursuant to the Restricted Stock Units resulting from (i) termination of
Employment (regardless of the reason for termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and/or (ii) the application of any recoupment/forfeiture policy, as
described herein; and in consideration of the grant of the Restricted Stock
Units, you agree not to institute any claim against the Company or the Employer;
and



(m)
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement, not otherwise specifically provided for in the Plan or
provided by the Company in its discretion, to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company or to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Common Stock.



9.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.



10.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Employer, the Company, and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.



You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to Fidelity Investments Stock Plan
Services or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
the Employer and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan, including any requisite transfer of such Data as
may be required to a broker, escrow agent or other third party with whom any
shares of Stock received upon grant of Restricted Stock Units may be deposited.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or later seek to revoke your consent,
your employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing consent is that the Company would
not be able to grant Restricted Stock Units or other equity awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.





--------------------------------------------------------------------------------





11.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Restricted Stock Units
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.



12.
Addendum to Agreement. Notwithstanding any provision of this Agreement to the
contrary, the Restricted Stock Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to this Agreement (the “Addendum”).
Further, if you transfer your residence and/or employment to a country reflected
in the Addendum, the special terms and conditions for such country will apply to
you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Restricted Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate your transfer). The Addendum shall constitute part of this
Agreement.



13.
Language. If you have received the Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



14.
Not a Public Offering. If you are resident outside the United States, the grant
of the Restricted Stock Units is not intended to be a public offering of
securities in your country of residence (or country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Restricted Stock Units is not
subject to the supervision of the local securities authorities.



15.
Insider Trading/Market Abuse Laws. You acknowledge that you may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and your country, which may affect
your ability to acquire or sell shares of Common Stock or rights to shares of
Common Stock (e.g., Restricted Stock Units) under the Plan during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to be informed of and compliant with such
regulations, and should speak to your personal advisor on this matter.



16.
Foreign Asset/Account Reporting; Exchange Controls; Compliance with Law. Your
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls which may affect your ability to acquire or hold shares
of Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside your country. You
may be required to report such accounts, assets or transactions to the tax or
other authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. You acknowledge that it is your responsibility to be compliant
with such regulations, and you should consult your personal legal advisor for
any details. In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and/or regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal obligations under local laws, rules
and/or regulations in your country of residence and country of employment, if
different).



17.
Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.



18.
Governing Law. This Agreement is governed by the substantive and procedural laws
of the state of Delaware, without regard to Delaware’s conflict-of-laws
principles.



19.
Severability. If any provision of this Agreement is determined to be illegal,
invalid, or unenforceable for any reason, under present or future law, the
illegal, invalid, or unenforceable provision will be fully severable and
severed, and






--------------------------------------------------------------------------------





will not affect the remaining parts of the Agreement, and the Agreement will be
construed and enforced as if the illegal, invalid, or unenforceable provision
had not been included in the Agreement, and the remaining provisions of the
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance.


This Restricted Stock Unit grant does not constitute an employment contract. It
does not guarantee employment for the length of the vesting period or for any
portion thereof.





--------------------------------------------------------------------------------





ADDENDUM TO THE
RESTRICTED STOCK UNIT GRANT AGREEMENT


In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 12 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
Hong Kong
1.
Settlement of RSUs. The Restricted Stock Units do not provide any right for you
to receive a cash payment and the Restricted Stock Units will be settled only in
shares of Common Stock.



2.
Restrictions on Sale and Transferability. Shares of Common Stock acquired upon
vesting of the Restricted Stock Units are accepted as a personal investment. In
the event the Restricted Stock Units vest within six months of the Grant Date,
you hereby agree that any shares of Common Stock acquired pursuant to the
Restricted Stock Units may not be offered to the public in Hong Kong or
otherwise disposed of prior to the six-month anniversary of the Grant Date.



3.
Securities Warning. The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you are in any doubt about any of the contents of the
Agreement, the Plan or any Plan prospectus, you should obtain independent
professional advice. The Restricted Stock Units and any shares of Common Stock
issued thereunder do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company or its Subsidiaries.
The Agreement, including any Addendum to the Agreement, the Plan, any Plan
prospectus and any other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Restricted Stock Units and any related documentation are
intended only for your personal use and may not be distributed to any other
person.



4.
Occupational Retirement Schemes Ordinance Notification. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.



India
1.
Exchange Control Notice. You must repatriate any dividends and proceeds from the
sale of shares of Common Stock to India within the time period prescribed under
applicable local law. You should obtain evidence of the repatriation of funds in
the form of a foreign inward remittance certificate (“FIRC”) from the bank where
you deposit the foreign currency. You should maintain the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. You also are responsible for complying with any
other exchange control laws in India that may apply to the Restricted Stock
Units or the shares of Common Stock acquired under the Plan.








